 Case 5:20-cv-00027-TBR Document 29 Filed 02/02/21 Page 1 of 4 PageID #: 253




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION
                             CASE No. 5:20-cv-00027-TBR

AMANDA C. SEEMANN                                                                PLAINTIFF

v.

THOMAS C. COPELAND, et al.                                                       DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendants, Thomas Copeland and Dana Jernigan

d/b/a New Faith Freight’s Motion to Dismiss. [DN 19]. In lieu of a response, Plaintiff, Amanda

Seeman (“Seemann”) filed a Second Amended Complaint. [DN 20]. Defendants then filed a

Motion to Strike Plaintiff’s Second Amended Complaint. [DN 26]. Seemann filed a response and

in the alternative, a Motion for Leave to File Second Amended Complaint. [DN 27]. Defendants

then filed a reply. [DN 28]. As such these matters are ripe for adjudication. For the reasons that

follow, IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss [DN 19] is DENIED

as MOOT. Defendant’s Motion to Strike Plaintiff’s Second Amended Complaint [DN 26] is

DENIED. Seemann’s Motion for Leave to File Second Amended Complaint [DN 26] is

GRANTED.

                                             I. Background

       Seemann filed her first Complaint on February 4, 2020. [DN 1]. Defendants filed a Motion

to Dismiss Seemann’s claims of negligent hiring, training, entrusting, supervising, retaining,

and/or contracting and violation of the Federal Motor Carrier Safety Regulations. [DN 14]. The

Court granted that motion and allowed Seemann fourteen days to file an amended complaint. [DN

17]. Seemann filed her First Amended Complaint on November 10, 2020. [DN 18]. Defendants

filed the present Motion to Dismiss the same claims. Seemann then filed a Second Amended
 Case 5:20-cv-00027-TBR Document 29 Filed 02/02/21 Page 2 of 4 PageID #: 254




Complaint, removing the claims Defendants objected to. [DN 20]. Defendants moved to strike

that Complaint.

                                            II. Legal Standard

A. Motion to Strike

       Rule 12(f) allows a court to “strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). A court may

strike portions of the pleading acting on its own initiative or “on a motion made by a party . . .

before responding to the pleading.” Id. Courts are given considerable discretion in deciding

whether to strike portions of pleadings under 12(f). See id.; see also Delta Consulting Group, Inc.

v. R. Randle Constr., Inc., 554 F.3d 1133, 1141 (7th Cir. 2009); Talbot v. Robert Matthews Distrib.

Co., 961 F.2d 654, 665 (7th Cir. 1992). However, “the action of striking a pleading should be used

sparingly by the courts.” Anderson v. United States, 39 Fed. Appx. 132, 135 (6th Cir. 2002)

(quoting Brown & Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953)).

It is only to be used “when required for the purposes of justice and the pleading to be stricken has

no possible relation to the controversy.” Id. “The function of the motion is to avoid the expenditure

of time and money that must arise from litigating spurious issues by dispensing with them early in

the case.” Operating Eng’rs Local 324 Health Care Plan v. G&W Constr. Co., 783 F.3d 1045,

1050 (6th Cir. 2015) (citing Kennedy v. City of Cleveland, 797 F.2d 297, 305 (6th Cir. 1986).

                                              III. Discussion

A. Motion to Strike

       Defendants argue Seemann’s Second Amended Complaint should be stricken from the

record because Seemann did not seek leave to file her Second Amended Complaint. Seemann




                                                     2
 Case 5:20-cv-00027-TBR Document 29 Filed 02/02/21 Page 3 of 4 PageID #: 255




argues Defendants’ motion should be denied because the Court granted her motion to file a

redacted exhibit attached to her Second Amended Complaint. [DN 25].

       Federal Rule of Civil Procedure 15(a)(2) provides:

       2. Other Amendments. In all other cases, a party may amend its pleading only with
          the opposing party's written consent or the court's leave. The court should freely
          give leave when justice so requires.

This Court allowed Seemann to file her First Amended Complaint on November 2, 2020 after

dismissing the initial Complaint. [DN 17]. Prior to filing her Second Amended Complaint,

Seemann did not seek leave from the Court. “Where a pleading is amended without leave of court

or consent of opposing parties, it may either be considered a nullity…or taken as properly

introduced ‘as long as the amendments do not unfairly surprise or prejudice the defendant’”.

Mattingly v. Jeff Ruby's Louisville, LLC, 2019 WL 7407708, at *2 (W.D. Ky. Feb. 6, 2019). The

Court finds that the Second Amended Complaint does not unfairly surprise or prejudice

Defendants. In Defendants’ reply, they consent to allowing Seemann to file her Second Amended

Complaint. Therefore, the Court will grant Seemann’s motion for leave to file second amended

complaint.

B. Motion to Dismiss

       Since this Court has allowed Seeman to file her Second Amended Complaint, Defendants’

Motion to Dismiss Seeman’s First Amended Complaint is moot.




                                                    3
 Case 5:20-cv-00027-TBR Document 29 Filed 02/02/21 Page 4 of 4 PageID #: 256




                                         IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED as follows:

       1. Defendants’ Motion to Dismiss [DN 19] is DENIED as MOOT.

       2. Defendants’ Motion to Strike [DN 26] is DENIED.

       3. Seemann’s Motion for Leave to File Second Amended Complaint [DN 27] is
          GRANTED.

       4. Defendants’ shall file and answer to Seemann’s Second Amended Complaint no later
          than fourteen (14) days after entry of this Order.

       IT IS SO ORDERED.




                                                                      January 29, 2021




cc: counsel




                                               4
